21 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Cary Junior WILLIAMS, Defendant Appellant.
No. 93-7058.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 11, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Richard C. Erwin, Senior District Judge.  (CR-83-166-WS)
Cary Junior Williams, appellant Pro Se.
M.D.N.C.
AFFIRMED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Cary Junior Williams appeals from the district court order denying his motion pursuant to Fed.R.Crim.P. 35.*  Finding no error, we affirm.


2
Williams brought this motion alleging that the restitution portion of his sentence was illegal.  Williams did not raise this issue on direct appeal or in his two previous Rule 35 motions.  He has waived the issue.   Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976).  Therefore, the district court properly denied the motion.


3
Williams also attempts to raise various new issues on appeal.  Those issues are not properly before the Court.   Singleton v. Wulff, 428 U.S. 106, 120 (1976).  Thus, we decline to address them.  We deny Williams's motion for appointment of counsel.  We affirm the district court order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.



*
 Because the offense for which Williams is incarcerated was committed in 1983, the prior version of Rule 35 applies